PER CURIAM.
This is a proceeding under SDC 45.29 to detach agricultural land from the town of Brandt, Deuel county, South Dakota. The plaintiff owner has appealed from a judgment refusing to exclude his property.
Under a factual situation which cannot be distinguished from that revealed by this record, this court held in Neeman v. Town of Chancellor, 54 S. D. 573, 223 N.W. 938, it was not at liberty to disturb the judgment of the trial court. In our opinion this case is ruled by that decision.
The judgment of the trial court is affirmed.